Title: From Alexander Hamilton to James McHenry, 14 January 1799
From: Hamilton, Alexander
To: McHenry, James



New York Jany 14. 1799
Dr. Sir

I received on Saturday two letters from you desiring that your different propositions might be thrown into two Bills & suggesting the idea of an Incorporation of the several existing laws into one system. This idea is a good one, but to accomplish it with sufficient correctness would require several days to examine carefully and prepare with accuracy. Besides this, I incline to the opinion that it will be best in the first instance to present the alterations and additions proposed independently—that the progress of them may not be embarrassed by the consideration of an entire system; and I had even thought of a distribution into more than two divisions to secure at all events the passage of some things. The organisation on my plan would form one bill comprehending the sections in the inclosed draft No. 1 to   inclusively. The Hospital department would form another Bill. The provisional army & volunteers a third. The miscellaneous points a fourth. The plan however of two Bills is now pursued, except that I shall prepare the sections for the Hospital establishment separately; which with the provisional army Bill will go by tomorrows Post.
I do not exactly seize your idea about the Inspector of Fortifications and therefore have prepared nothing on that point. Is it essential to have a distinct Officer of th⟨is⟩ character? Or may not the objects of it be fulfilled by some one of the Engineers of the establishment? I will endeavour to embrace your plan on this head and if I do I will throw it into the form of a Section of a Bill.
I do not lose sight of the idea of an Incorporation of the whole Military system into one law; but I believe you will on more reflection judge it adviseable to make this a subsequent Operation of greater leisure and care.
I remain with great esteem & regard   Dr. Sir   Yr Obed serv

A Hamilton
Js Mc.Henry Esq.

